      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7       WELLS FARGO BANK, N.A.,                               Case No. 2:17-cv-01463-MMD-PAL
 8                                            Plaintiff,                     ORDER
               v.
 9                                                                   (Mot WD – ECF No. 74)
         VEGAS PROPERTY SERVICES, INC., et al.,                     (Subst Atty – ECF No. 76)
10                                                                  (Subst Atty – ECF No. 78)
                                          Defendants.
11
              This matter is before the court on the Motion to Withdraw as Attorney (ECF No. 74) and
12
     the Substitutions of Attorneys (ECF Nos. 76, 78). Luis Ayon and Allison Schmidt of Ayon Law,
13
     PLLC seek leave to be substituted in the place of John Wright for Vegas Property Services, Inc.
14
              LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except
15
     by leave of the court after notice has been served on the affected client and opposing counsel.” LR
16
     IA 11-6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
17
     acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
18
     or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
19
     alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
20
     The discovery plan and scheduling order entered in this case (ECF No 59) establishes a January
21
     24, 2019 discovery cutoff.
22
              Having reviewed and considered the matter,
23
              IT IS ORDERED that:
24
              1. The Motion to Withdraw (ECF No. 74) is GRANTED.
25
              2. The Substitutions of Attorney (ECF No. 76, 78) are GRANTED.
26

27

28
                                                           1
      
      




 1       3. Luis Ayon and Allison Schmidt of Ayon Law, PLLC are substituted in the place of

 2          John Wright for Vegas Property Services, Inc, subject to the provisions of LR IA 11-

 3          6(b), (c) and (d).

 4       DATED this 26th day of December 2018.
 5
                                                    PEGGY A. LEEN
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
